The statute (sec. 43-1202, I. C. A.), which impels us to reverse the judgment in this case is positive and prohibitory and the court has no power or authority to change or alter its terms or construe it to mean something contrary to its clear, unambiguous language. The legislature has fixed "thedate of the accident" as the date from which the year begins to run for making the "claim for compensation." We are also admonished by sec. 43-1809 that, "injury" and "accident" "are not to be construed as synonymous," and that "an injury . . . . to be compensable must be the result of an accident." It must be admitted that the application of these provisions of the statute will sometimes deprive the employee of the benefits of compensation but the remedy is statutory and rests with the legislature. We have no power to amend the statute.
Givens, C.J., and Budge, J., concur. *Page 29